Citation Nr: 0938596	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-39 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
sarcoidosis.

2.  Entitlement to a rating in excess of 10 percent for the 
period prior to July 25, 2005, and a compensable rating 
thereafter for chronic prostatitis status post-TURP times 
two.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.

In connection with this appeal, the Veteran testified at a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO in February 2009; a transcript of that hearing is 
associated with the claims file.  

With respect to the Veteran's claim of entitlement to an 
increased rating for his chronic prostatitis, the Board 
observes that the Veteran originally filed his claim in 
January 2005 and such was denied in a May 2005 rating 
decision.  Thereafter, he submitted a May 2005 letter from 
his physician, which was not of record at the time of the May 
2005 rating decision.  As such, in the June 2007 rating 
decision, the RO indicated that, since such information was 
received within a year from the date of the notification of 
the last decision, the prior decision was being reconsidered.  
Therefore, the Veteran's claim for an increased rating for 
chronic prostatitis has been pending since January 2005.  In 
the June 2007 rating decision, the RO granted an increased 
rating to 10 percent, effective January 13, 2005, with a 
temporary total evaluation assigned from March 24, 2005, to 
May 1, 2005.  Effective May 1, 2005, the 10 percent 
evaluation was reinstated and, effective July 25, 2005, a 
noncompensable evaluation was assigned.  Where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibits 
symptoms that would warrant different evaluations during the 
course of the appeal, the assignment of staged ratings is 
appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Therefore, the Board has characterized this issue as shown on 
the first page of the decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

At his February 2009 Board hearing and in documents of 
record, the Veteran contends that his service-connected 
sarcoidosis and chronic prostatitis are more severe than the 
currently assigned ratings.  With respect to his sarcoidosis, 
he alleges that he experiences severe shortness of breath 
that necessitates the use of an inhaler and night sweats.  
Regarding his prostatitis, the Veteran argues that he 
experiences an enlarged prostate, urinary tract infections, 
bleeding and blood clots, and difficulty urinating.  As such, 
he claims that increased ratings are warranted for his 
sarcoidosis and chronic prostatitis.

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The Board 
observes that, as relevant to his claim for an increased 
rating for prostatitis, a March 2005 letter informed him of 
the information and evidence necessary to substantiate such 
claim as well as his and VA's respective responsibilities in 
obtaining such evidence and information.  However, he was not 
provided with notice of the information and evidence 
necessary to establish an effective date for such claim, in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Therefore, a remand is necessary to provide the 
Veteran with proper VCAA notice.  

With respect to both claims, the Board finds that a remand is 
necessary in order to afford him contemporaneous VA 
examinations so as to determine the current nature and 
severity of such disabilities.  The Board observes that the 
Veteran was last examined in December 2006 regarding the 
severity of his chronic prostatitis and sarcoidosis.  In this 
regard, the Board observes that, as relevant to the 
evaluation of the Veteran's sarcoidosis, the December 2006 VA 
examiner relied on the results of pulmonary functioning tests 
conducted in July 2006.  Since the time of the previous VA 
examinations, the Veteran has alleged that his service-
connected disabilities have increased in severity.  
Specifically, at his February 2009 Board hearing, he 
testified that, as relevant to his chronic prostatitis, he 
experiences bleeding and difficulty urinating.  Additionally, 
the record reflects that the Veteran has prostate cancer; 
however, he is not service-connected for such disease.  
Therefore, a new examination is needed in order to assess the 
current nature and severity of the Veteran's chronic 
prostatitis as well as separate the manifestations of such 
disability from those attributed to his nonservice-connected 
prostate cancer.  Relevant to his sarcoidosis, the Veteran 
testified at his February 2009 Board hearing that he 
experiences severe shortness of breath that necessitates the 
use of an inhaler and night sweats.  Therefore, a remand is 
necessary in order to schedule the Veteran for a VA 
examination in order to assess the current nature and 
severity of such service-connected disability.  See Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The Board also observes that, in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the United States Court of Appeals for 
Veterans Claims (Court) held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  In the instant case, the Veteran is not 
currently working and has alleged that his service-connected 
disabilities, to specifically include his sarcoidosis and 
chronic prostatitis, renders him unemployable.  As such, the 
question of TDIU is raised by the record.  In this regard, 
the Board observes that the Veteran's claim for a TDIU has 
been previously denied by the RO in February 2009 and July 
2009 rating decisions; however, as the Court has held that a 
TDIU is part of an increased rating claim, it is appropriate 
for the Board to address this aspect of the Veteran's pending 
claims.  Therefore, while on remand, any necessary 
development with respect to the TDIU aspect of the Veteran's 
increased rating claims should be conducted.

Additionally, the Board notes that, subsequent to the 
issuance of the December 2008 supplemental statement of the 
case, additional evidence was received at the RO.  Such 
includes VA treatment records dated through February 2009 as 
well as June 2009 VA examination reports detailing complaints 
and symptoms referable to the Veteran's disabilities.  As the 
additionally received evidence is relevant to the Veteran's 
claims currently on appeal, such should be considered in the 
readjudication of his claims on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  With respect to his claim for an 
increased rating for his chronic 
prostatitis, the Veteran should be 
provided with proper VCAA notice that 
informs him of the evidence and 
information necessary to establish an 
effective date in accordance with 
Dingess/Hartman, supra.

2.  The Veteran should be afforded an 
appropriate VA examination to determine 
the current nature and severity of his 
chronic prostatitis.  The claims file, 
to include a copy of this Remand, must 
be made available to and be reviewed by 
the examiner.  Any indicated 
evaluations, studies, and tests should 
be conducted.  

The examiner should identify the nature 
and severity of all current 
manifestations of the Veteran's 
service-connected chronic prostatitis, 
to include the frequency and severity 
of any urinary tract infections, renal 
dysfunction, voiding dysfunction, urine 
leakage, urinary frequency, and 
obstructed voiding.  The examiner 
should specify which symptoms are 
manifestations of the Veteran's chronic 
prostatitis and which are attributable 
to his nonservice-connected prostate 
cancer.  If the symptoms cannot be 
separated, the examiner must so 
indicate.  See Mittleider v. West, 11 
Vet. App. 181 (1998). 

All opinions expressed should be 
accompanied by supporting rationale.  

3.  The Veteran should be afforded an 
appropriate VA examination to determine 
the current nature and severity of his 
sarcoidosis.  The claims file, to 
include a copy of this Remand, must be 
made available to and be reviewed by 
the examiner.  Any indicated 
evaluations, studies, and tests should 
be conducted.  

The examiner should identify the nature 
and severity of all current 
manifestations of the Veteran's 
service-connected sarcoidosis, to 
include any cardiac or pulmonary 
involvement.  The examiner should 
indicate whether the Veteran is on 
corticosteroids, as well as the dosage 
and frequency of such medications.  The 
examiner should specifically include 
current pulmonary function tests 
results.  

All opinions expressed should be 
accompanied by supporting rationale.  

4.  Conduct any necessary development, 
to include affording the Veteran any 
contemporary examinations, with respect 
to the TDIU aspect of the Veteran's 
increased rating claims.

5.  After completing the above, and any 
other development as may be indicated 
by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
increased rating claims, which include 
consideration of a TDIU per Rice v. 
Shinseki, No. 06-1445 (U.S. Vet. App. 
May 6, 2009) (per curiam), should be 
readjudicated based on the entirety of 
the evidence, to specifically include 
all evidence received since the 
issuance of the December 2008 
supplemental statement of the case.  If 
the claims remain denied, the Veteran 
and his representative should be issued 
a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



